Title: From Thomas Jefferson to Henry Dearborn, 18 February 1801
From: Jefferson, Thomas
To: Dearborn, Henry



Dear Sir
Washington Feb. 18. 1801.

The House of Representatives having yesterday concluded their choice of a person for the chair of the US. and called me to that office, it now becomes necessary to provide an administration composed of persons whose qualifications and standing have possessed them of the public confidence, and whose wisdom may ensure to our fellow citizens the advantages they sanguinely expect. on a review of the characters in the different states proper for the different departments, I have had no hesitation in considering you as the person to whom it would be most advantageous to the public to confide the Department of war. may I therefore hope, Sir, that you will give your country the aid of your talents as Secretary of war? the delay which has attended the election has very much abridged our time and rendered the call more sudden & pressing than I could have wished. I am in hopes our administration may be assembled during the first week of March, except yourself, and that you can be with us a few days after. indeed it is probable we shall be but a few days together (perhaps to the middle of the month) to make some general & pressing arrangements & then go home for a short time to make our final removal hither. I mention these circumstances that you may see the urgency of setting out for this place with the shortest delay possible, which may be the shorter as you can return again to your family, as we shall, to make your final arrangements for removal. I hope I shall not be disappointed in counting on your aid, and that you will favor me with an answer by return of post. accept assurances of sincere esteem & high respect from Dear Sir Your most obedt. & most humble servt

Th: Jefferson

